DETAILED ACTION
Claims 1-34 are allowed. The following is an examiner’s statement of reasons for allowance:
Wu (US 9,264,068) and Gopal et al. (US 10,230,392) are considered as the closest prior art to the claimed invention. Wu discloses 
Gopal et al. (Fig. 4) discloses an apparatus 400, comprising: a decompression module 430 configured to verify or determine whether annotated compressed file 410 contains annotations. If annotated compressed filed 410 does not contain annotations, contain erroneous annotations, or otherwise cannot be decompressed using parallel decompression processes, the decompression module 430 may decompressed annotated compressed file 410 using conventional decompression techniques and/or annotate annotated compressed file 410. If annotated compressed file 410 is annotated, decompression module 430 initiates a setup phase 440 to generate one or more setup element 432. A parallel-decode phase 450 may operate to perform a parallel decompression process on the decompression segments of annotated compressed file 410 based on setup element 432. The decompression module 430 may use N cores and/or threads to perform an N-way parallel decompression process (col. 8, lines 7-61). Wu discloses an apparatus (Fig. 1) and method (e.g., see, Fig. 5) replacing duplicative strings with a copy pair indicating a location and length of a preceding identical string that is within a window from the duplicative string. Rather than a replacing a longest matching string within a window from a given point with a copy pair, the longest matching string may be used provide it is at least two bytes larger than the next longest matching string or is at a distance that is less than some multiple of a distance to the next longest matching string (see, Abstract).



	Regarding claims 15-24, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “generating, based at least in part on the demarcations and for at least two segments of the plurality of segments, metadata indicative of an initial input location within the compressed data and an initial output location in an output data corresponding to each data segment of the at least two data segments; and transmitting the compressed data and the metadata to a decompressor” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 25-33, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “ a decompressor to: receive the compressed data and the metadata; process, in parallel and according to the metadata, the identified segments using threads of a processor; output, 

	Regarding claim 34, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “decompressing the at least two segments in parallel using input corresponding to a position indicated by the initial input segment and the input segment location, wherein an output of the decompressing has a position corresponding to the initial output location and the output segment location” is not found in the prior art of record. Therefore, the claim is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809